Citation Nr: 1040063	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for seizure 
disorder.

2.  Entitlement to a compensable rating for Dupuytren's 
Contracture, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from April 1998 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, when denied a rating in excess of 40 percent for seizure 
disorder, and denied a compensable rating for Dupuytren's 
Contracture, right hand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's February 2007 VA Form 9, he indicated that his 
service-connected disabilities have gotten more severe in recent 
weeks.  His representative, in the October 2010 Informal Hearing 
Presentation, indicated that the Veteran should undergo new VA 
examinations for his service-connected disabilities because the 
VA examinations of record are too old.  In light of this 
information, and because the Veteran has not undergone a VA 
examination for either his seizure disorder or his Dupuytren's 
Contracture of the right hand since February 2006, new VA 
examinations should be scheduled.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was approximately 
two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Because the Board has determined that medical examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all pertinent VA 
treatment records dating from February 2006 
to the present, and associate them with the 
claims file.

2.  Schedule the Veteran for a VA 
neurological examination by an appropriate 
physician for the purpose of determining the 
current severity of his service-connected 
seizure disorder.

The claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.

The examiner should state, on average, how 
many major and minor seizures the Veteran has 
had in the past two years, past six months, 
past week.  The examiner should state how 
often the Veteran has a major seizure and how 
often he has a minor seizure.

Specifically, the examiner should state 
whether the Veteran has averaged at least one 
major seizure in four months over the past 
year, or 9-10 minor seizures per week.

The examiner should comment on whether/the 
extent to which this disability impacts the 
Veteran's daily activities and his 
employment.

A complete rationale must be offered for any 
conclusion drawn or opinion provided.

3.  Schedule the Veteran for a VA orthopedic 
and neurological examination by an 
appropriate physician for the purpose of 
determining the current severity of his 
service-connected Dupuytren's Contracture.

All indicated studies must be performed, and 
the claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.

All current manifestations of the service-
connected Dupuytren's Contracture, right hand, 
should be described.

All indicated studies, including X-rays and 
range of motion studies of the digits of the 
right hand should be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied by 
pain.  To the extent possible, the examiner 
should assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the amount of additional range of motion loss.  

The examiner should state whether any of the 
digits of the right hand is ankylosed.  The 
examiner should comment on whether/the extent 
to which this disability impacts the 
Veteran's daily activities and his 
employment.

A complete rationale must be offered for any 
conclusion drawn or opinion provided.

4.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


